Citation Nr: 0832783	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

As set forth in more detail below, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for a low back disability.  
Additional evidentiary development is required, however, 
prior to appellate consideration of the underlying claim of 
service connection for a low back disability.  This issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1971 rating decision, the RO denied service 
connection for a low back disability on the basis that the 
veteran's diagnosed low back condition - spondylolysis, L5, - 
was a congenital or developmental abnormality.

2.  Although the veteran was notified of the RO's June 1971 
rating decision and his appellate rights, he did not perfect 
an appeal within the applicable time period and the decision 
is final.

3.  In April 2005, the veteran requested reopening of his 
claim of service connection for a low back disability.

4.  Evidence added to the record since the final June 1971 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for a low 
back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error at this juncture.


Background

The veteran's service medical records do not include an 
enlistment medical examination report.  

In-service medical records show that in November 1969, the 
veteran underwent a medical examination to determine his 
fitness to participate in airborne training.  In connection 
with the examination, the veteran completed a report of 
medical history on which he indicated that he had a history 
of back trouble.  Upon further questioning by the examiner, 
the veteran indicated that this referred to "chronic low 
back pain."  On clinical evaluation, the veteran's spine was 
normal.  

In March 1970, the veteran sought treatment for dull pain in 
his back, which he indicated had been present for the past 
three weeks.  He denied a history of injury.  Physical 
examination was within normal limits.  X-ray studies showed 
questionable unilateral spondylosis.  The veteran was 
referred for orthopedic evaluation.

On examination in the orthopedic clinic the following day, 
the veteran reported that he had been experiencing occasional 
episodes of numbness extending around the waist down the 
legs, lasting one to two seconds.  He indicated that these 
episodes had been occurring for the past three weeks.  The 
veteran also reported pain in his lumbosacral area when 
sitting or standing.  Examination showed full range of motion 
with no spasm or tenderness.  Sensation was normal.  X-ray 
studies showed spondylolysis at L5.  The impression was 
spondylolysis at L5 and the veteran was given a permanent 
physical profile.  A change in military occupational 
speciality was recommended.  

Of record is a March 1970 Physical Profile Record showing 
that the veteran was assigned a physical profile of L3 for 
spondylolysis.  The condition was noted to be permanent.  He 
was to be assigned to duty with limitations, including no 
crawling, stooping, running, jumping, prolonged standing, 
marching, or strenuous physical activity.  

At his February 1971 military separation medical examination, 
the veteran described his health as "GREAT!" and no 
pertinent abnormalities were identified.  The veteran's spine 
was noted to be normal on clinical evaluation.  

In March 1971, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a low 
back disability.  He claimed that he had injured his back 
during airborne training and had been diagnosed as having 
spondylolysis at L5 in December 1969.  

In connection with his claim, the veteran underwent VA 
medical examination in March 1971 at which he reported that 
in December 1969, he had injured his back on his fourth jump 
in airborne training and was told he had a developmental 
error in his back.  The veteran indicated that he currently 
experienced sharp pains in his back whenever he engaged in 
strenuous physical activity.  On examination, range of motion 
was entirely normal and there was no muscle spasm or 
soreness.  X-ray studies of the lumbar spine were normal.  
The diagnosis was history of backache and injury, no 
residuals noted.  

In a June 1971 rating decision, the RO denied service 
connection for a back disability.  The RO noted that the VA 
examination showed no low back abnormalities and that the 
spondylolysis noted during service was a constitutional or 
developmental abnormality, and not a disability for VA 
compensation purposes.

The veteran was notified of the RO's decision and his 
appellate rights in a June 1971 letter, but he did not 
perfect an appeal within the applicable time period.  

In April 2005, the veteran requested reopening of his claim 
of service connection for a low back disability.  

In support of the claim, the RO obtained clinical records 
from the veteran's private chiropractor.  In pertinent part, 
these records, dated from February 1998 to November 2004, 
show that the veteran was treated for multiple complaints, 
including low back pain.  For example, in February 1998, the 
veteran sought treatment for low back pain which had been 
aggravated by putting up sheet rock.  In February 1999, he 
complained of low back pain after he "twisted wrong" while 
carrying a five gallon pail of potatoes.  In November 1999, 
he complained of low back pain after driving a tractor and 
stiffness when sitting for long periods of time.  These 
records are negative for any mention of an in-service low 
back injury.  

VA clinical records, dated from February to July 2006, note 
that the veteran had some back pain for which he was treated 
by a private chiropractor.  

At a December 2006 VA medical examination performed in 
connection with an unrelated claim, it was noted that 
examination showed evidence that the veteran had an old S1 
nerve root impingement on the right.  

In his December 2006 substantive appeal, the veteran 
indicated that on his last qualifying jump during his 
airborne training, he "lost most of my air and ended up with 
a streamer and fell about 100 feet."  He indicated that he 
did not seek medical treatment after the fall.  However, in 
January 1971, he became frightened after he woke up with no 
feeling in his legs.  He stated that he sought medical 
treatment and was accused of faking his symptoms.  The 
veteran indicated that after his separation from service, he 
had always had back problems.  He indicated that he had 
"sucked the pain up" until recently, when it had become 
unbearable.

In support of his claim, the veteran submitted an article 
from the Journal of Bone and Joint Surgery, entitled "The 
Mechanism of Injury and the Distribution of Three Thousand 
Fractures and Dislocations Caused by Parachute Jumping," as 
well as an article from Occupational Medicine, entitled 
"Military Parachuting Injuries:  A Literature Review."  

In a December 2006 letter, the veteran's private chiropractor 
indicated that it was his opinion that the veteran "does not 
have a birth defect in his lumbar spine (spondylolysis) and 
that his lower back condition is from trauma to his lumbar 
spine."  

In a March 2008 letter, a private physician assistant 
indicated that the veteran had longstanding back pain which 
seemed to wax and wane.  He noted that the veteran had 
reported a history of a back injury in 1969 after his 
parachute failed to open and he fell "several hundred 
feet."  The physician assistant noted that X-rays performed 
in January 2008 showed vertebral spondylosis throughout the 
lumbar spine with marginal osteophytic spurring.  He 
indicated that determining the exact cause of low back pain 
in a gentleman of the veteran's age was partially subjective 
and open to question; however, he felt that it was difficult 
to rule out that a significant fall could have contributed.  

At his June 2008 Board hearing, the veteran testified that 
prior to airborne training, he had never had any back pain.  
He noted that in reviewing his service medical records, he 
noted that he had indicated on a questionnaire that he had a 
history of back pain.  The veteran claimed that this referred 
to an incident in which he was cutting logs for firewood at 
the age of 13.  He indicated that he basically had a muscle 
pull at that time but the symptoms resolved.  He indicated 
that this "was the only incident I ever had with a back 
incident."  Transcript at page 7.  The veteran testified 
that he had not had any back symptoms since that time until 
service.  He indicated that during his fourth jump during 
airborne training, he "probably fell about 100 feet" after 
another soldier stole some of his air.  He indicated that he 
did not report his injury and completed his training in pain, 
as he wanted to qualify.  Shortly before he was to go to 
Vietnam, however, he woke up and was unable to feel his lower 
body so he visited the doctor.  He indicated that he was 
accused of faking his injury to avoid serving in Vietnam.  He 
indicated that he was angry at the doctor and "I says you 
can say anything you want, you can put any profile you want, 
but I said I'm going overseas."  Transcript at page 11.  
After his separation from service, the veteran indicated that 
he got a VA opinion on his back and was told that he had a 
congenital condition.  For 25 years thereafter, he just lived 
with his pain.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated therein.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304 (2007).  

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. 38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

For claims to reopen filed on or after August 29, 2001, such 
as the claim in this case, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As set forth above, in a June 1971 rating decision, the RO 
denied service connection for a low back disability, noting 
that no disability had been noted on a post-service VA 
medical examination and that the veteran's diagnosed in-
service low back condition - spondylolysis, L5 - was a 
congenital or developmental abnormality.  Because the veteran 
did not appeal the June 1971  rating decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The veteran, however, now seeks to reopen his claim.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

Thus, the Board has reviewed the record, with particular 
attention to the additional evidence received since the final 
June 1971 rating decision denying service connection for a 
back disability.  After reviewing the record, the Board finds 
that the additional evidence received is new and material 
within the meaning of 38 C.F.R. § 3.156.

The additional medical evidence received includes a December 
2006 letter from the veteran's private chiropractor in which 
he opined that the veteran did not have a "birth defect in 
his lumbar spine."  Rather, he concluded that the veteran's 
current lower back condition had been caused by trauma.  

Also received was a March 2008 letter from a private 
physician assistant in which he opined that the veteran's in-
service parachute jump may have contributed to his current 
low back pain.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence is material as it relates 
to an unestablished fact necessary to substantiate the claim.  
As noted, the veteran's claim of service connection for a 
back condition was previously denied on the basis that the 
back condition noted during service was the result of a 
congenital defect.  The veteran has now provided medical 
evidence indicating that his current back condition is not 
due to a congenital defect, but may be due to in-service 
trauma.  The Board therefore finds that this evidence is 
sufficient to constitute new and material evidence within the 
meaning of 38 C.F.R. § 3.156.  The claim is therefore 
reopened.

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient 
to allow the grant of the benefits sought.  See e.g. Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  For the 
reasons set forth below, a remand is necessary.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened; to that extent only, the appeal is granted.


REMAND

Based on the evidence of record, the Board finds that a VA 
medical examination is necessary to clarify the nature and 
etiology of the veteran's claimed back disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, although the November 2006 Statement of the 
Case indicates that the veteran was provided with a VCAA 
letter in June 2005, a copy of that letter has not been 
associated with the record on appeal.  In any event, since 
that time, the United States Court of Appeals for Veterans 
Claims (Court) has issued a decision imposing additional 
notification requirements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirements 
of 38 U.S.C.A. § 5103(a) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award).  The RO has not yet 
issued a letter complying with these additional requirements.  
Thus, a remand is necessary.



Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any current low 
back disability.  The claims folder must 
be made available to the examiner for 
review in connection with the 
examination.  All appropriate diagnostic 
tests should be conducted, including MRI 
examination if the examiner so concludes.  
The examiner should be asked to delineate 
all current disorders of the low back 
identified on examination.  If any 
congenital or developmental defects of 
the back are identified, the examiner 
should indicate whether there is evidence 
of any superimposed injury to the low 
back during service which resulted in a 
chronic low back disability.  For any 
acquired back disability identified on 
examination, the examiner should indicate 
whether it is at least as likely as not 
that such disability is causally related 
to the veteran's active service or any 
incident therein.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


